DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species I (FIGS. 3A and 3B) that read on claims 1-10, 12, 16-18, and 20, in the reply filed on 2/26/2021 is acknowledged. Claims 11, 13-15, and 19 are withdrawn. Claims 1-10, 12, 16-18, and 20 are presented below for examination. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Afshani (US 20190254895 A1), herein referred to as Afshani.
Regarding claim 1, Afshani discloses a subject support lift comprising a mast portion (handle assembly 12), a base portion (base 11), and a lockable wheel assembly (castors 32, 34, 36, and 38) coupled to the base portion, the lockable wheel assembly comprising: an axle member (see figure 1 below); a lockable wheel coupled to the axle member and rotatable about an axle axis extending through the axle member (see figure 1 below); a pivot member pivotally coupled to 

    PNG
    media_image1.png
    362
    451
    media_image1.png
    Greyscale

Figure 1
Regarding claim 2, Afshani discloses the lockable wheel assembly further comprises a biasing member engaged with the locking member (see para. [0100]; wheel assembly further comprises a spring that biases the brake plate in the engaged position).

Claims 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson et al. (US 10376434 B2), herein referred to as Andersson.
Regarding claim 17, Andersson discloses a method for supporting a subject with a subject support lift, the method comprising: moving the subject support lift toward the subject, the subject support lift comprising a mast portion (mast support 122) and a base portion (base 102), the base portion comprising a lockable leg (legs 108A, 108B) and a lockable wheel (castors 128A, 128B, 130A, 130B) pivotally coupled to the lockable leg; moving the lockable leg outward from a subject support lift centerline (legs 108A and 108B are pivotable relative to cross support 132 of the base); connecting the subject to the subject support lift (lift arm 106 may comprise at least one sling connecting to said arm via sling bar 136); lifting the subject with the subject support lift in a vertical direction (patient is liftable with said sling arm); locking the lockable wheel such that the lockable wheel is fixed with respect to the lockable leg about an axis extending in the vertical direction (see para. [0025]; castor brakes not shown, when movement of the wheels is locked via brakes, swivel movement is also restricted); and moving the subject connected to the subject support lift in a direction transverse to the vertical direction (castors 128A, 128B, 130A, 130B facilitate movement of the apparatus while lifting a person relative to the floor).
Regarding claim 18, Andersson discloses prior to lifting the subject with the subject support lift, unlocking the lockable wheel such that the lockable wheel is rotatable about the axis. Examiner notes that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Since Andersson discloses castor brakes, the recited limitations are met since releasing said brakes allows for rotation of the castor wheels about two different axes.
Regarding claim 20, Andersson discloses lifting the subject further comprises moving the subject support lift in at least one of a longitudinal direction and a lateral direction that are transverse to the vertical direction to align a center of mass of a sling bar coupled to the mast portion of the subject support lift with a center of mass of the subject. Examiner notes the castors facilitate translational movement of the lifting device about at least two axes along the ground and can therefore be used in the claimed manner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Afshani, in view of Derenne et al. (US 20170119607 A1), herein referred to Derenne.
Regarding claim 3, Afhsani does not explicitly disclose the pivot member comprises a connection portion coupled to the lockable wheel, the connection portion defining a cavity, and wherein the locking member is positioned within the cavity in the locked position, and the locking member is spaced apart from the cavity when the locking member is in the unlocked position. Derenne, however, discloses a system and method of facilitating movement of a patient 
Regarding claim 4, Afshani discloses a subject support lift comprising: a mast portion (handle assembly 12) extending upward in a vertical direction; and a base portion (base 11) positioned at a bottom end of the mast portion, the base portion comprising: a lockable leg (oppositely disposed members 18, 20) extending between a front end and a rear end (disposed members extend from the front and rear of the central linking member 22); a lockable wheel assembly (castors 32, 34, 36, and 38) coupled to the lockable leg, the lockable wheel assembly comprising: a pivot member (see figure 1 above; figure shows internal view of the housing for the pivot member that pivotally attaches to the base of the apparatus) coupled to the lockable leg; a lockable wheel pivotally coupled to the lockable leg at the pivot member (see FIG. 9a; wheel is pivotally attached to an end of the disposed member either 18 or 20). Afshani does not explicitly disclose a locking member repositionable between a locked position and an unlocked position, wherein the lockable wheel is rotatable with respect to the lockable leg about an axis extending through the pivot member in the vertical direction with the locking member in the unlocked position, and the lockable wheel is fixed with respect to the lockable leg about the axis extending through the pivot member with the locking member in the locked position. Derenne, 
Regarding claim 5, Afshani (in view of Derenne) teaches the lockable wheel is coupled to the front end of the lockable leg (Afshani, see FIGS. 8a and 8b).
Regarding claim 6, Afshani (in view of Derenne) teaches a handle (Afshani, foot brake 44) coupled to the mast portion (Afshani, foot brake 44 is connected to the central linking member 22), wherein the locking member of the lockable wheel assembly is coupled to the handle.
Regarding claim 7, Afshani (in view of Derenne) teaches a cable (Afshani, cables 132) coupled to and extending between the handle and the locking member, wherein the handle is movable between an engaged position, in which the handle moves the locking member into the locked position through the cable, and a disengaged position, in which the locking member is in the unlocked position. Examiner notes Derenne is relied upon to teach the structure of the wheel assembly, Afshani discloses the cables as a means of actuating wheel assembly brakes. The combination of can therefore be relied upon to teach the limitations of the claim since it has been held In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings
Regarding claim 8, Afshani (in view of Derenne) teaches the lockable wheel assembly further comprises a biasing member engaged with the locking member (Derenne, biasing device 103).
Regarding claim 10, Afshani (in view of Derenne) teaches the biasing member biases the locking member into the locked position (Derenne, see para. [0060]).
Regarding claim 12, Afshani (in view of Derenne) teaches the pivot member comprises a connection portion (Derenne, connector 73) coupled to the lockable leg (Afshani, oppositely disposed members 18, 20), the connection portion defining a cavity (Derenne, spindle slot 96), and wherein the locking member (Derenne, plunger 98) is positioned within the cavity in the locked position and the locking member is spaced apart from the cavity in the unlocked position (Derenne, see FIGS. 5 and 6).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Afshani, in view of Derenne, and further in view of Lai (US 20190143748 A1), herein referred to as Lai.
Regarding claim 9, Afshani (in view of Derenne) does not explicitly teach the biasing member biases the locking member into the unlocked position. However, the use of biasing members to bias wheel or castors brakes in the unlocked position is old and known in the art. Lai can be relied upon to teach the limitations of the claim and discloses a castor brake device comprising receiving unit 300, driving unit 400, elastic elements 500, operating unit 600, and rotating shaft B where said elastic elements 500 bias the driving unit in an open position by placing a front positioning portion 403 of the driving unit 400 away from upper cover 310 facilitating rotational movement of the castor in an axis normal to the plane defined by the floor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Afshani to have the wheel configuration as taught by Lai in .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Afshani, in view of Derenne, and further in view of Andersson.
Regarding claim 16, Afshani (in view of Derenne) does not explicitly disclose the base portion further comprises a pivotable leg positioned opposite the lockable leg and extending between a front end and a rear end positioned opposite the front end in a longitudinal direction that is transverse to the vertical direction, wherein the pivotable leg is repositionable between a retracted position and an extended position, and wherein the front end of the pivotable leg is positioned closer to a subject support lift centerline in the retracted position than the extended position; and a pivotable wheel coupled to the pivotable leg, the pivotable wheel being rotatable with respect to the pivotable leg about a pivotable wheel axis extending in the vertical direction. Andersson, however, discloses a person lifting device comprising a base 102 further comprising a pair of base legs 108A, 108B which are pivotal relative to a cross support 132 of the base for the purpose of adjusting the position of the legs relative to the lifting device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Afshani with the pivotable legs as taught by Andersson in order to adjust the lifting device to make it positionable relative to an apparatus a person is sitting or lying on in order to ensure the lifting device can be moved into a position to lift said person.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/11/2021